Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claim 1 recite an abstract idea in the form of a math, namely the equations and the calculations, so we move on to Prong 2. At Prong 2, independent claims integrate the abstract idea limitations into a practical application.  They have several additional elements, in particular preparing the N-layer cantilever and fixed-beam structures and measuring their frequencies, in order to determine the Young’s moduli and the residual stresses of each layer.  This is a real-world transformation for claim 1 (they are making structures and testing them), and a specific machine for claim 2.  They are not monopolizing the equations in general (for instance, you could in principle determine the moduli and stresses by other means and then use that to calculate the frequencies).  Instead, they are reciting a particular process that determines the Young’s moduli and residual stresses by making frequency measurements for a set of similar (but differently-sized) structures, and they then convert those measurements into the quantities they want to get.  The claims 1 and 2 are eligible at Prong 2.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Adkison (US Pub.2013/0113577) disclose (para [0029], where the MEMS can be used in combination with a loading mass (e.g., loading bar), for example, to apply a mechanical load on the FBAR, thus shifting its resonant frequency.  In embodiments, the MEMS can be a cantilever beam or an array of beams capable of modifying the load applied on the FBAR (or other filter type), thus allowing dynamic resonant frequency tuning.  The loading methodology of the MEMS can be expanded to a variety of voltages, heights, cantilever geometries, layouts, stiction points, etc. in order to tune the resonance frequency of the FBAR or other types of filters).

Huang “Measurement of Material Properties of Individual Layers for Composite Films by a Pull-in Method” discloses “increasing need for MEMS devices with composite films in recent years. This paper presents an improved model of pull-in voltage by finite-difference method (FDM) for a composite fixed-fixed beam, which takes influence of lateral residual stresses of each layer into account. Young’s modulus and residual stresses of each layer for composite beam can then be extracted by these pull-in voltages. And fixed-fixed surface machined beams with multi-cup style anchor were fabricated to be suitable to the model of pull-in voltage” (Abstract);



- “the measured four pull-in voltages are used to extract the Young’s modulus and the residual stresses of each layer. In our design, there are beams with four different lengths, and hence, there are six different sets of pull-in voltages.” (Page 520).

None of the above references fully disclose or render obvious steps of:

“step 1: preparing a group of at least N initially flat and straight N-layer composite cantilever beam test structures and a group of at least N initially flat and straight N-layer composite fixed-fixed beam test structures by adopting a process for preparing the multilayer composite thin film structure, wherein the material parameters except the geometric size of each test structure are the same; and for each group of 10 test structures, if a vector consisting of the width and length of each layer of each test structure is used as the dimension vector of the test structure, the dimension vector group of the group of test structures is linearly independent;
step 2: measuring the first-order resonance frequency of each test structure;

step 3: respectively substituting the first-order resonance frequency of the N-layer composite 15 cantilever beam test structures into a first-order resonance frequency expression of N-layer composite cantilever beams to obtain an equation set consisting of at least N linear equations, and solving the equation set to obtain the equivalent Young modulus of each layer of the multilayer composite thin film structure, wherein the expression of the first-order resonance frequency f1cf of the N-layer composite cantilever beams is specifically as follow:

  step 4: respectively substituting the first-order resonance frequency of the N-layer composite fixed- fixed beam test structures and the equivalent Young modulus of each layer of the multilayer composite thin film structure obtained in step 3 into the first-order resonance frequency expression of the N-layer composite fixed-fixed beams to obtain an equation set consisting of at least N equations, and solving the equation set to obtain the equivalent residual stress of each layer of the multilayer composite thin film structure, wherein the expression of the first-order resonance frequency f1cf of the N-layer composite 5 fixed-fixed beams.

Regarding the above-mentioned steps 1 through step 4, the closest prior arts of the record does not disclose or render obvious basis of the present application, which comprises a relationship between the first-order resonance frequency of the multilayer composite double-ended fixed beam and the multilayer composite cantilever beam and parameters such as a material characteristic and a structural size, a system of equations is solved so as to acquire, in one procedure, an equivalent Young's modulus 
  Claim 2 is allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272 2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857